BLANCHARD, J.
As this is an appeal from an order of affirmance of the General Term of the City Court, it is to be determined, not upon the case, but upon the exceptions taken upon the trial to the rulings of the court. We are limited merely to a review of questions of law, as the facts found in the City Court are conclusive upon us. We have examined the exceptions taken during the trial to the rulings of the trial court, and we find them to be without merit.
Judgment affirmed, with costs. All concur